 



Exhibit 10.8
FOURTH AMENDMENT TO THE
COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective May 1, 2003)
     WHEREAS, COOPER CAMERON CORPORATION (the “Company”) has heretofore adopted
the COOPER CAMERON CORPORATION RETIREMENT SAVINGS PLAN (the “Plan”); and
     WHEREAS, the Company desires to amend the Plan to decrease the Plan’s
mandatory cash out limit;
     NOW, THEREFORE, the Plan shall be amended as follows, effective as provided
below:
I. Effective as of March 28, 2005:
     1. Section 10.2(a) of the Plan shall be deleted and the following shall be
substituted therefor:

  “(a.1)   Distributions of $1,000 or Less. If the value of the vested interest
of a Member, Inactive Member, Profit Sharing Member, or IAR Member, as the case
may be, in his Basic, Supplemental, Matching, IAR, Profit Sharing, and
Rollover/Transfer Accounts is $1,000 or less (or $5,000 or less in the case of a
distribution after a Member’s death), distribution thereof shall be made to such
a Member (or his Beneficiary, as applicable) as soon as practicable in a single
sum payment.     (a.2)   Distributions of More than $1,000 But Not More Than
$5,000: If the value of the vested interest of a Member, Inactive Member, Profit
Sharing Member, or IAR Member, as the case may be, in his Basic, Supplemental,
Matching, IAR, Profit Sharing, and Rollover/Transfer Accounts is more than
$1,000 but not more than $5,000, such Member may elect to receive distribution
of such Accounts as soon as practicable in a single sum payment at any time
prior to attainment of age 701/2. Such election may be made without the consent
of such Member’s spouse, if any. A Member’s Accounts that are described in this
Section 10.2(a.2) shall not be distributed without the Member’s consent. This
Section 10.2(a.2) shall be effective with respect to distributions made on or
after March 28, 2005 regardless of whether the event which caused a
Participant’s Accounts to become distributable occurred before or after
March 28, 2005.”

 



--------------------------------------------------------------------------------



 



     2. Section 10.2(c) of the Plan shall be deleted and the following shall be
substituted therefor:

  “(c)   Disregard of Rollover Contributions for Valuation of Involuntary Cash
Outs in Certain Cases. For purposes of application of the $5,000 threshold of
Sections 10.2(a.1), 10.2(a.2), 10.2(b), 11.5(f), and 12.5, the value of a
Member’s vested interest in his Separate Accounts shall be determined without
regard to that portion of such accounts which is attributable to Rollover
Contributions (and earnings allocable thereto) within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the
Code. If the value of a Member’s Separate Accounts as so determined is $5,000 or
less, the Member’s entire nonforfeitable account balance (including amounts
attributable to such Rollover Contributions) shall be distributable pursuant to
an election under Section 10.2(a.2) or distributed pursuant to
Section 10.2(a.1), 11.5(f) or 12.5, as applicable.”

     3. The phrase “$5,000 or more” in Section 10.11 shall be deleted and the
phrase “more than $1,000 (or more than $5,000 in the case of a deceased Member)”
shall be substituted therefor.
     4. The following shall be added at the end of Section 12.5 of the Plan:

    “In the event that the total value of an amount directed to be paid pursuant
to a qualified domestic relations order is not in excess of $5,000, such amount
shall be paid to the recipient or recipients identified in such order in one
lump sum payment as soon as practicable after such order has been determined to
be a qualified domestic relations order.”   II.   Effective as of January 1,
2006:

     1. The percentage “20%” in Section 3.1 of the Plan shall be deleted and the
percentage “50%” shall be substituted therefor.
     2. Section 10.2(a) of the Plan shall be deleted and the following shall be
substituted therefor:

  “(a.1)   Distributions of $1,000 or Less. If the value of the vested interest
of a Member, Inactive Member, Profit Sharing Member, or IAR Member, as the case
may be, in his Basic, Supplemental, Matching, IAR, Profit Sharing, and
Rollover/Transfer Accounts is $1,000 or less (or $5,000 or less in the case of a
distribution after a Member’s death), distribution thereof shall be made to such
a Member (or his Beneficiary, as applicable) as soon as practicable in a single
sum payment.

2



--------------------------------------------------------------------------------



 



  (a.2)   Distributions of More than $1,000 But Not More Than $5,000: If the
value of the vested interest of a Member, Inactive Member, Profit Sharing
Member, or IAR Member, as the case may be, in his Basic, Supplemental, Matching,
IAR, Profit Sharing, and Rollover/Transfer Accounts is more than $1,000 but not
more than $5,000, such Member may elect to receive distribution of such Accounts
as soon as practicable in a single sum payment at any time prior to attainment
of age 701/2; provided, however, distribution after a Member’s death may be made
without consent pursuant to Section 10.2(a.1) if the value of the vested
interest in his Account(s) is $5,000 or less. Such election may be made without
the consent of such Member’s spouse, if any. In the event of a distribution
pursuant to this Section 10.2(a.2), if the Member does not elect to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a direct rollover in accordance with Section 10.9 or to receive
the distribution directly in accordance with this Section 10.2(a.2), then the
Plan Administrator will direct the Trustee to pay the distribution in a direct
rollover to an individual retirement plan designated by the Plan Administrator.
This Section 10.2(a.2) shall be effective with respect to distributions made on
or after January 1, 2006 regardless of whether the event which caused a
Participant’s Accounts to become distributable occurred before or after
January 1, 2006.”

III.   As amended hereby, the Plan is specifically ratified and reaffirmed.

     EXECUTED this 29th day of December, 2005, effective for all purposes as
provided above.

                  COOPER CAMERON CORPORATION    
 
           
 
  By: /s/ Jane Schmitt                           
 
  Name: Jane C. Schmitt                       
 
  Title: VP, Human Resources        

3



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO
COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective May 1, 2003)
     WHEREAS, COOPER CAMERON CORPORATION (the “Company”) has heretofore adopted
the COOPER CAMERON CORPORATION RETIREMENT SAVINGS PLAN (the “Plan”); and
     WHEREAS, the Company desires to amend the Plan in certain respects;
     NOW, THEREFORE, the Plan shall be amended as follows, effective as of
January 1, 2006:

I.   The last sentence of Section 8.1(b) of the Plan shall be deleted.

II.   As amended hereby, the Plan is specifically ratified and reaffirmed.

     EXECUTED this 7th day of February, 2006, effective for all purposes as
provided above.

                  COOPER CAMERON CORPORATION    
 
           
 
  By: /s/ Jane Schmitt                           
 
  Name: Jane Schmitt                       
 
  Title: VP, Human Resources     

4